Name: Commission Regulation (EEC) No 4000/86 of 23 December 1986 on the supply of various consignments of cereals and rice to Angola as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 86 Official Journal of the European Communities No L 370/73 COMMISSION REGULATION (EEC) No 4000/86 of 23 December 1986 on the supply of various consignments of cereals and rice to Angola as food aid of certain food-aid operations involving cereals and rice (&lt;% as last amended by Regulation (EEC) No 3826/85 (^ ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3793/85 (3), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 3768/85 (*), and in particular Article 25 thereof, Whereas, by its Decision of 18 July 1986 on supply of food aid to Angola the Commission allocated to the latter country 1 0 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC), No 1974/80 of 22 July 1980 laying down general implementing rules in respect HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulations (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 .December 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p . 1 . (2) OJ No L 281 , 1 . 11 . 1975, p . 1 . (3) OJ No L 367, 31 . 12 . 1985, p . 19 . (&lt;) OJ No L 166, 25 . 6 . 1976, p. 1 . 4 OJ No L 367, 31 . 12. 1985, p . 8 . ( «) OJ No L 192, 26 . 7 . 1980, p . 11 . 0 OJ No L 371 , 31 . 12. 1985, p . 1 . No L 370/74 Official Journal of the European Communities 30 . 12. 86 ANNEX I 1 . Programme : 1986 2. Recipient : Transapro UEE  MinistÃ ©rio da Industria, C.P. 5816, Luanda (Angola) Tel : 3120 3 . Place or country of destination : Angola 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 3 650 tonnes (5 000 tonnes of cereals) 6 . Number of lots : two  1:3 000 tonnes  2 : 650 tonnes 7 . Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Bruxelles (TÃ ©lex : 24076) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : Flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC No 116)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new jute sacks of 370 grams, lined with woven polypropylene sacks of 110 grams. The top edge of the sacks will be sewn together  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'FARINHA DE TRIGO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A ANGOLA' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing :  1:3 000 tonnes  Lobito  2 : 650 tonnes  Namibe 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 13 January 1987 16 . Shipment period : 1 to 28 February 1987 17 . Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 4. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Angola, Hotel Presidente , Largo 4 de Fevereiro, C.P. 5791 , Luanda, Angola . (Tel . 70 005/70 336/70 490 ; Telex 3120 HOTANG AN LUANDA). 30 . 12. 86 Official Journal of the European Communities No L 370/75 ANNEX II 1 . Programme : 1986 2. Recipient : EDIMBA UEE  MinistÃ ©rio do ComÃ ©rcio Interno 3 . Place or country of destination : Angola 4. Product to be mobilized : wholly milled round grain rice (non-parboiled) 5. Total quantity : 1 725 tonnes (5 000 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, piazza Pio XI, 1 , I-Milano (Telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags :  quality of the bags : new jute sacks, minimum weight 600 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ARROZ / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A ANGOLA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Luanda 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 12 January 1987 16. Shipment period : 1 to 28 February 1987 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 3 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 4 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Angola, Hotel Presidente, Largo 4 de Fevereiro, C.P. 5791 , Luanda, Angola. (Tel.: 70 005/70 336/70 490 ; Telex : 3120 HOTANG AN LUANDA).